DETAILED ACTION
This office action is in response to the amendment and remarks filed on 07/07/2021 and the interview on 07/29/2021.  
Claim 1 is allowable. The restriction requirement among the species I-IV, as set forth in the Office action mailed on 12/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/14/2020 is withdrawn.  Claims 13, 18 and 19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 23-40, directed to a system remain withdrawn from consideration because it does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 23-40 directed to an invention non-elected without traverse.  Accordingly, claims 23-40 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin R. Tamm on 07/29/2021.
The application has been amended as follows: 
Claims:

13.         (Cancelled)

20.	(Currently Amended)  The method according to claim 1, further comprising the step of increasing a volume amount of the expanded, cooled fluid stream based on temperature of the oxygen containing stream.

21.	(Currently Amended)  The method according to claim 1, further comprising the step of decreasing a volume amount of the expanded, cooled fluid stream based on temperature of the oxygen containing stream.

23-40.         (Cancelled)



Allowable Subject Matter
Claims 1-5, 7, 11, 12 and 14-21 are allowed in view of the amendment to the claims filed on 07/07/2021 and the above examiner’s amendment.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William H Rodriguez/Primary Examiner, Art Unit 3741